Title: To Benjamin Franklin from George Seegar, 29 December 1778
From: Seegar, George
To: Franklin, Benjamin


Hond. Sir.
Nants Decr. 29th. 1778
The Remembrance of my late Confinemt. with all its Concobitant Grievances, induces me to wish something could be done for those I have left behind it is the advice of all our best friends in London & other parts of England; that an Agent should be appointed in London, who should advance small sums to such prisoners, who break out of Prison to bear their Passage to France, it would not Cost the Country more money than it does on the present plan, and they would get over sooner, and with less trouble—it must be done privately, and there are Gentn. who would undertake it if they knew they would be encouraged in it, (that is) to have their money repaid them again when they want it; which is not the Case at present, There are Gentn. who have advanced largely at different times & the poor prisoners have it not in their power to Remit it again in time; The Revd. Mr. Denward Recommends Capt. Moses Robertson as the most suitable person and from the little Acquaintance I made with him I think he is a very good man for the purpose. As there is no appearance of an exchange if some such method is not pursued they will go on Board Kings Ships of War & fight against their Brethren, as many of them have already done; and One hundred of them men are in my Judgment as good as One hundred & fifty that never were in prison.
If you should take it into Consideration, I believe you will see the propriety of it, and will soon have many of them with you ready to go into their Country Service.
I have the Honour to be Yr. Obliged Hble. Servt.
Geo. Seegar
 
Addressed: To / Monsieur Franklin / Paris
Notations in different hands: G. Seegar 29 Dec 78 / Geo Seagar.
